Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter1
The claimed feature directed to wherein the minimum coding block size for the luma component is indicated by one variable, MinCbSizeY, wherein said one or more syntaxes comprise a first syntax corresponding to current picture width in luma samples and a second syntax corresponding to maximum picture width in the luma samples, wherein said one or more syntaxes are constrained to cause ((the current picture width - Max(8, MinCbSizeY)) * scaling window width of reference picture in the luma samples) to be smaller than or equal to (the maximum picture width * scaling window width of a current picture), along with the other limitations, is not taught or suggested by the prior art. 
	The closest prior art Zhang (US 2018/0270480) in paragraph [0112] describes “When scaling_list_enabled_flag is equal to 1, sps_ scaling_list_ data_present_flag is equal to 0, and pps_ scaling_list_ data_present_flag is equal to 0, the default scaling list data are used to derive the array ScalingFactor as described in the scaling list data semantics as specified in clause 7.4.5.)”. However, Zhang does not wherein the minimum coding block size for the luma component is indicated by one variable, MinCbSizeY, wherein said one or more syntaxes comprise a first syntax corresponding to current picture width in luma samples and a second syntax corresponding to maximum picture width in the luma samples, wherein said one or more syntaxes are constrained to cause ((the current picture width - Max(8, MinCbSizeY)) * scaling window width of reference picture in the luma samples) to be smaller than or equal to (the maximum picture width * scaling window width of a current picture),, alone or in combination with other prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485